EXHIBIT 10.4

PINNACLE ENTERTAINMENT, INC.

EXECUTIVE AND TEAM MEMBER RESTRICTED STOCK AWARD

GRANT NOTICE AND AGREEMENT

(2016 Equity and Performance Incentive Plan)

Congratulations! I am pleased to inform you that, in recognition of the role you
play in the collective success of Pinnacle Entertainment, Inc. (the “Company” or
“Pinnacle”), you have been granted a Restricted Stock Award. This award is
subject to the terms and conditions of the 2016 Equity and Performance Incentive
Plan (the “Plan”), this Grant Notice, and the following Restricted Stock Award
Agreement. The details of this award are indicated below.

 

Grantee:   

 

   Date of Grant:   

 

   Covered Shares of Restricted Stock:   

 

   Vesting Commencement Date:   

 

   Time Vested Stock:   

 

   Time Vesting Period:   

 

   Performance Vested Stock:   

 

   Performance Vesting Period:   

 

   Performance Vesting Criteria:   

 

   Delivery Date:   

 

  

Restricted Stock Awards can be a great opportunity for individual wealth
creation. As our Company becomes more valuable through management running the
business better and through growth opportunities, the value or price of a share
of the Company’s common stock should increase. Through your efforts and the
efforts of your colleagues, you have the ability to help increase the value of
our Company for all shareholders.

Thank you for all you do each and every day as a leader and owner of the
Company. Our focus on driving profitable revenues, eliminating non-value added
expense and investing our capital prudently is collectively building a much
stronger Pinnacle. We are establishing a balanced portfolio of properties as we
continue to grow nationally and internationally, and are well on our way to
becoming the BEST CASINO ENTERTAINMENT COMPANY IN THE WORLD.

It is an exciting time to be part of Pinnacle Entertainment!

Anthony Sanfilippo

Chief Executive Officer



--------------------------------------------------------------------------------

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (together with the above grant notice (the
“Grant Notice”), this “Agreement”) is made and entered into as of the date set
forth on the Grant Notice by and between the Company, and the individual (the
“Grantee”) set forth on the Grant Notice.

A. Pursuant to the Pinnacle Entertainment, Inc. 2016 Equity and Performance
Incentive Plan (the “Plan”), the Compensation Committee (the “Committee”) has
determined that it is to the advantage and best interest of the Company to grant
to the Grantee this award of time-vested Restricted Stock (the “Time-Vested
Stock”) and performance-vested Restricted Stock (the “Performance-Vested Stock”
and together with the Time-Vested Stock, the “Restricted Stock”) as set forth on
the Grant Notice and in all respects subject to the terms, definitions and
provisions of the Plan, which is incorporated herein by reference, and this
Agreement (the “Award”).

B. Unless otherwise defined herein, capitalized terms used in this Agreement
shall have the meanings set forth in the Plan.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Grantee and the Company hereby agree as follows:

1. Acceptance of Agreement. Grantee has reviewed all of the provisions of the
Plan, the Grant Notice, and this Restricted Stock Award Agreement. By
electronically accepting this Award according to the instructions provided by
the Company’s designated broker, Grantee agrees that this electronic contract
contains Grantee’s electronic signature, which Grantee has executed with the
intent to sign this Agreement, and that this Award is granted under and governed
by the terms and conditions of the Plan, the Grant Notice, this Restricted Stock
Award Agreement, and the applicable provisions (if any) contained in a written
employment agreement between the Company or an Affiliate and the Grantee.
Grantee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Committee on questions relating to the Plan, the Grant
Notice, this Restricted Stock Award Agreement and, solely in so far as they
relate to this Award, the applicable provisions (if any) contained in a written
employment agreement between the Company or an Affiliate and the Grantee.

2. Grant of Award. The Restricted Stock granted hereunder pursuant to Article
VII of the Plan shall be subject to the terms and provisions of the Plan, and
all capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Plan. For purposes of this Agreement, “Termination Date”
shall mean the date on which the Grantee’s Continuous Status as an Employee,
Director or Consultant terminates. Subject to Section 5.13 of this Agreement,
the Grantee shall be entitled to receive dividends with respect to the
Restricted Stock.

 

3. Vesting.

3.1. Subject to the provisions of the Plan and Sections 3.2 and 3.3 of this
Agreement, and except as otherwise provided in a written employment agreement
between the Company or an Affiliate and the Grantee:

3.1.1. Time-Vested Stock. Time-Vested Stock shall vest in equal annual
installments on each anniversary of the Vesting Commencement Date during the
Time Vesting Period (each such date, a “Time Vesting Date”), subject to the
Grantee’s Continuous Status as an Employee, Director or Consultant through each
applicable Time Vesting Date.

3.1.2. Performance-Vested Stock. Performance-Vested Stock shall vest based on
achievement of the Performance Vesting Criteria, as described in the Grant
Notice, during the Performance Period (the last date of the Performance Vesting
Period, unless such other date or dates is indicated in the Performance Vesting
Criteria, a “Performance Vesting Date” and together with Time-Vesting Date, the
“Vesting Dates”), subject to the Grantee’s Continuous Status as an Employee,
Director or Consultant through each applicable Performance Vesting Date. If any
Performance Vested Stock does not vest on the applicable Performance Vesting
Date, such Performance Vested Stock shall be forfeited on such Performance
Vesting Date.

 

2



--------------------------------------------------------------------------------

3.2. If the Grantee’s Continuous Status as an Employee, Director or Consultant
terminates prior to an applicable Vesting Date, as of the Termination Date, the
Grantee shall forfeit any unvested Restricted Stock.

4. Transfer of Stock. The Restricted Stock issued under this Agreement may not
be sold, transferred or otherwise disposed of and may not be pledged or
otherwise hypothecated (each, a “Transfer”) until such Restricted Stock vests,
and all restrictions on such Restricted Stock shall have lapsed, in the manner
set forth in Section 3. Until the Restricted Stock vests, such Restricted Stock
shall (i) if in book entry form, be subject to an appropriate stop-transfer
order and (ii) to the extent that a stock certificate is delivered to the
Grantee, bear the following legend or notation: “The Stock represented by this
certificate are subject to a Restricted Stock Award Agreement between the
registered owner and Pinnacle Entertainment, Inc. which restricts the
transferability of the Stock. A copy of the agreement is on file with the
Secretary of Pinnacle Entertainment, Inc.”

5. General.

5.1. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware applicable to agreements made and to be performed
entirely in Delaware, without regard to the conflicts of law provisions of
Delaware or any other jurisdiction.

5.2. Community Property. Without prejudice to the actual rights of the spouses
as between each other, for all purposes of this Agreement, the Grantee shall be
treated as agent and attorney-in-fact for that interest held or claimed by his
or her spouse with respect to this Award and the parties hereto shall act in all
matters as if the Grantee was the sole owner of this Award. This appointment is
coupled with an interest and is irrevocable.

5.3. No Employment Rights. Nothing contained herein shall be construed as an
agreement by the Company or any of its subsidiaries, express or implied, to
employ the Grantee or contract for the Grantee’s services, to restrict the
Company’s or such subsidiary’s right to discharge the Grantee or cease
contracting for the Grantee’s services or to modify, extend or otherwise affect
in any manner whatsoever the terms of any employment agreement or contract for
services which may exist between the Grantee and the Company or any Affiliate.

5.4. Application to Other Stock. In the event any capital stock of the Company
or any other corporation shall be distributed on, with respect to, or in
exchange for Restricted Stock as a stock dividend, stock split, reclassification
or recapitalization in connection with any merger or reorganization or
otherwise, all restrictions, rights and obligations set forth in this Agreement
shall apply with respect to such other capital stock to the same extent as they
are, or would have been applicable, to the Restricted Stock on or with respect
to which such other capital stock was distributed, and references to “Company”
in respect of such distributed stock shall be deemed to refer to the company to
which such distributed stock relates.

5.5. No Third-Party Benefits. Except as otherwise expressly provided in this
Agreement, none of the provisions of this Agreement shall be for the benefit of,
or enforceable by, any third-party beneficiary.

5.6. Successors and Assigns. Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties, their
respective successors and permitted assigns.

5.7. No Assignment. Except as otherwise provided in this Agreement, the Grantee
may not assign any of his, her or its rights under this Agreement without the
prior written consent of the Company, which consent may be withheld in its sole
discretion. The Company shall be permitted to assign its rights or obligations
under this Agreement so long as such assignee agrees to perform all of the
Company’s obligations hereunder.

5.8. Severability. The validity, legality or enforceability of the remainder of
this Agreement shall not be affected even if one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect.

5.9. Equitable Relief. The Grantee acknowledges that, in the event of a
threatened or actual breach of any of the provisions of this Agreement, damages
alone will be an inadequate remedy, and such breach will cause the Company
great, immediate and irreparable injury and damage. Accordingly, the Grantee
agrees that the Company shall be entitled to injunctive and other equitable
relief, and that such relief shall be in addition to, and not in lieu of, any
remedies it may have at law or under this Agreement.

 

3



--------------------------------------------------------------------------------

5.10. Arbitration.

5.10.1. General. Any controversy, dispute, or claim between the parties to this
Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this Section 5.10 and the then most applicable
rules of the American Arbitration Association. Judgment upon any award rendered
by the arbitrator may be entered by any state or federal court having
jurisdiction thereof. Such arbitration shall be administered by the American
Arbitration Association. Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature. Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief. Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
the City of Las Vegas, Nevada.

5.10.2. Selection of Arbitrator. In the event the parties are unable to agree
upon an arbitrator, the parties shall select a single arbitrator from a list of
nine arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at the option of the Grantee, from a list of
nine persons (which shall be retired judges or corporate or litigation attorneys
experienced in stock incentives and buy-sell agreements) provided by the office
of the American Arbitration Association having jurisdiction over Las Vegas,
Nevada. If the parties are unable to agree upon an arbitrator from the list so
drawn, then the parties shall each strike names alternately from the list, with
the first to strike being determined by lot. After each party has used four
strikes, the remaining name on the list shall be the arbitrator. If such person
is unable to serve for any reason, the parties shall repeat this process until
an arbitrator is selected.

5.10.3. Applicability of Arbitration; Remedial Authority. This agreement to
resolve any disputes by binding arbitration shall extend to claims against any
parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, stockholder, employee or agent of each party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law. In the event of a dispute subject to this paragraph the parties
shall be entitled to reasonable discovery subject to the discretion of the
arbitrator. The remedial authority of the arbitrator (which shall include the
right to grant injunctive or other equitable relief) shall be the same as, but
no greater than, would be the remedial power of a court having jurisdiction over
the parties and their dispute. The arbitrator shall, upon an appropriate motion,
dismiss any claim without an evidentiary hearing if the party bringing the
motion establishes that he or it would be entitled to summary judgment if the
matter had been pursued in court litigation. In the event of a conflict between
the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.

5.10.4. Fees and Costs. Any filing or administrative fees shall be borne
initially by the party requesting arbitration. The Company shall be responsible
for the costs and fees of the arbitration, unless the Grantee wishes to
contribute (up to 50%) of the costs and fees of the arbitration. Notwithstanding
the foregoing, the prevailing party in such arbitration, as determined by the
arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses, and attorneys’ fees.

5.10.5. Award Final and Binding. The arbitrator shall render an award and
written opinion, and the award shall be final and binding upon the parties. If
any of the provisions of this paragraph, or of this Agreement, are determined to
be unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

 

4



--------------------------------------------------------------------------------

5.11. Withholding Taxes. The Company shall be entitled to require a cash payment
by or on behalf of the Grantee and/or to deduct from any compensation payable to
the Grantee the minimum amount of any sums required by federal, state or local
tax law to be withheld (or other such sums that that will not cause adverse
accounting consequences for the Company and is permitted under applicable
withholding rules promulgated by the Internal Revenue Service or another
applicable governmental entity) with respect to the Restricted Stock Awards.

5.12. Section 83(b) Election. If the Grantee makes an election under
Section 83(b) of the Code, or any successor section thereto, to be taxed with
respect to the Restricted Stock as of the Grant Date, the Grantee shall deliver
a copy of such election to the Company immediately after filing such election
with the Internal Revenue Service, together with any required tax withholding.
The Grantee hereby acknowledges that it is the Grantee’s sole responsibility,
and not the Company’s, to file timely the election under Section 83(b) of the
Code.

5.13. Rights as Shareholder. During the period until the Restricted Stock vests
as provided in Section 3 hereof, the Grantee shall, except as set forth in this
Section 5.13, have all the rights of a stockholder with respect to the
Restricted Stock, including the right to vote the underlying shares of Common
Stock. Notwithstanding the foregoing, (i) the Grantee shall not have the right
to Transfer the Restricted Stock prior to the vesting thereof as set forth in
Section 3 hereof, (ii) any dividends associated with the Restricted Stock will
be paid to the Grantee at the time such shares vest as set forth in Section 3
hereof, and will not be paid to the Grantee in the event that the shares do not
become so vested and (iii) such Restricted Stock shall be subject to all terms,
conditions, and restrictions, including, but not limited to, forfeiture without
consideration, of this Agreement and the Plan.

5.14. Headings. The section headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.

5.15. Number and Gender. Throughout this Agreement, as the context may require,
(a) the masculine gender includes the feminine and the neuter gender includes
the masculine and the feminine; (b) the singular tense and number includes the
plural, and the plural tense and number includes the singular; (c) the past
tense includes the present, and the present tense includes the past;
(d) references to parties, sections, paragraphs and exhibits mean the parties,
sections, paragraphs and exhibits of and to this Agreement; and (e) periods of
days, weeks or months mean calendar days, weeks or months.

5.16. Electronic Delivery and Disclosure. The Company may, in its sole
discretion, decide to deliver or disclose, as applicable, any documents related
to this Award granted under the Plan, future awards that may be granted under
the Plan, the prospectus related to the Plan, the Company’s annual reports or
proxy statements by electronic means or to request Grantee’s consent to
participate in the Plan by electronic means. Grantee hereby consents to receive
such documents delivered electronically or to retrieve such documents furnished
electronically, as applicable, and agrees to participate in the Plan through any
online or electronic system established and maintained by the Company or another
third party designated by the Company.

5.17. Data Privacy. Grantee agrees that all of Grantee’s information that is
described or referenced in this Agreement and the Plan may be used by the
Company, its affiliates and the designated broker and its affiliates to
administer and manage Grantee’s participation in the Plan.

5.18. Acknowledgments of Grantee. Grantee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, fully understands all provisions of
the Plan and this Agreement and, by accepting the Notice of Grant, acknowledges
and agrees to all of the provisions of the Plan and this Agreement.

5.19. Complete Agreement. The Grant Notice, this Restricted Stock Award
Agreement, the Plan, and applicable provisions (if any) contained in a written
employment agreement between the Company or an Affiliate and the Grantee
constitute the parties’ entire agreement with respect to the subject matter
hereof and supersede all agreements, representations, warranties, statements,
promises and understandings, whether oral or written, with respect to the
subject matter hereof.

 

5



--------------------------------------------------------------------------------

5.20. Waiver of Jury Trial. TO THE EXTENT EITHER PARTY INITIATES LITIGATION
INVOLVING THIS AGREEMENT OR ANY ASPECT OF THE RELATIONSHIP BETWEEN US (EVEN IF
OTHER PARTIES OR OTHER CLAIMS ARE INCLUDED IN SUCH LITIGATION), ALL OF THE
PARTIES WAIVE THEIR RIGHT TO A TRIAL BY JURY. THIS WAIVER WILL APPLY TO ALL
CAUSES OF ACTION THAT ARE OR MIGHT BE INCLUDED IN SUCH ACTION, INCLUDING CLAIMS
RELATED TO THE ENFORCEMENT OR INTERPRETATION OF THIS AGREEMENT, ALLEGATIONS OF
STATE OR FEDERAL STATUTORY VIOLATIONS, FRAUD, MISREPRESENTATION, OR SIMILAR
CAUSES OF ACTION, AND IN CONNECTION WITH ANY LEGAL ACTION INITIATED FOR THE
RECOVERY OF DAMAGES BETWEEN OR AMONG US OR BETWEEN OR AMONG ANY OF OUR OWNERS,
AFFILIATES, OFFICERS, EMPLOYEES OR AGENTS.

 

6